Citation Nr: 1025847	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  02-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the residuals of a closed head injury prior to October 23, 2008.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) prior 
to October 23, 2008.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1950 to July 1953.

These matters were originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in June 2000 and 
November 2001 by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was remanded 
for additional development in September 2005.  In March 2007, the 
Board issued a decision which (in pertinent part) denied a rating 
in excess of 10 percent for the residuals of a closed head injury 
and denied TDIU.

The Veteran appealed the March 2007 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court endorsed a Joint Motion for Partial Remand (Joint 
Motion) of the parties, vacated the March 2007 Board decision 
with respect to the issues at hand, and remanded the matters for 
development and readjudication consistent with the instructions 
in the Joint Motion.  This case was before the Board in February 
2009 when it was remanded for additional development.

In a November 2009 rating decision, the Veteran was granted a 100 
percent rating for residuals of a closed head injury, effective 
from October 23, 2008.  Therefore, effective October 23, 2008, he 
is not eligible for a TDIU evaluation.  See Vettese v. Brown, 7 
Vet App. 31 (1994) ("claim for TDIU presupposes that the rating 
for the condition is less than 100 percent"); Holland v. Brown, 6 
Vet App. 443 (1994).  Accordingly, the Board has recharacterized 
the issues on appeal as stated on the preceding page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues on appeal was obtained.

2.  Prior to October 23, 2008, the Veteran's service-connected 
residuals of a closed head injury were manifested by no more than 
subjective complaints of chronic dizziness. 

3.  Prior to October 23, 2008, the Veteran's only service-
connected disability was residuals of a closed head injury, rated 
10 percent, which was not shown to be of such nature and severity 
as to preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in 
excess of 10 percent for the residuals of a closed head injury 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (effective prior to October 23, 2008).

2.  Prior to October 23, 2008, the schedular requirements for 
TDIU were not met, and TDIU was not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2004, September 2005 and April 
2009.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim. 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.

Regarding VA's duty to assist, the Board notes that all indicated 
development has been undertaken to obtain the Veteran's service 
treatment records (STRs) and alternative records.  Unfortunately, 
the majority of the STRs were presumably destroyed in the 1973 
fire at the National Personnel Records Center.  It is clear that 
any additional effort to obtain such records would be futile.  
The Court has held that under such circumstances there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has 
been undertaken with this heightened obligation in mind.  
Moreover, the RO arranged for VA examinations and the Veteran's 
pertinent, available, post-service treatment records have been 
secured.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.  



Factual Background

A Board of Veterans' Appeals decision in June 2000 awarded the 
Veteran service connection for residuals of a closed head injury.  
It was noted in the decision that most of the Veteran's service 
treatment records (STRs) were not available, and the available 
records included an enlistment examination report dated in July 
1950, an Airborne training examination report dated in September 
1950, a dental identification report dated in April 1952, and 
separation examination reports dated in July 1953.  These reports 
were negative for complaint, treatment, or diagnosis of a closed 
head injury.  The July 1953 separation examination report noted 
normal clinical head, neurologic, and psychiatric evaluations.  
Service department reports noted that no other records were 
available and that records may have been lost due to fire.  

The Board then reviewed post service records, including, but not 
limited to: a VA neurology examination dated in August 1995, 
wherein the Veteran reported he bumped his head while getting off 
a train in Germany in 1952.  He asserted he had experienced 
chronic dizziness since then and reported that he was semi-
retired and self-employed doing background checks.  The examiner 
stated, in essence, that the Veteran's disorder did not fit a 
classic classification based on neurologic causes of chronic 
dizziness and/or balance.  There was no evidence of any 
localizing findings by examination.  It was the examiner's best 
opinion as to etiology that the Veteran may have had a post-
concussive or traumatic vestibulopathy due to the reported head 
injury in 1952.  There were no attributes of Meniere's disease or 
benign positional vertigo and no stigmata suggestive of a CP 
angle mass lesion, demyelinating disease, hydrocephalus, or 
normal pressure hydrocephalus.

In an April 1998 statement an Assistant Chief of Neurology, of 
the VA Hospital in Richmond, Virginia, noted the veteran was 
being treated for Parkinson's disease, but that he also had 
dizziness described as a light-headed feeling which the Veteran 
dated from a head injury in service.  The neurologist stated that 
it was very possible that the Veteran sustained a closed head 
injury with resultant vestibular damage (either central or 
peripheral).  It was noted this was supported by a finding of an 
abnormal rotary induced nystagmus on whole body rotation during 
electronystagmogram test.

The Board granted entitlement to service connection for residuals 
of a head injury in a June 2000 decision.  A June 2000 rating 
decision effectuated the award of service connection, and 
assigned a 10 percent rating, effective June 26, 1997 (the date 
of receipt of his claim to reopen).

In correspondence dated in July 2000 a family practice physician, 
R.H.P., M.D., noted the Veteran's documented disability resulting 
from a head injury in 1952.  The disorder had progressed to the 
point in 1992 that he was unable to work or drive an automobile.  
It was noted that he had been provided a diagnosis of Parkinson's 
disease in 1995 at a VA Medical Center and that "[t]he head 
injury may have quite likely been a trigger to the Parkinson's 
Disease.  Dizziness and disability appear clearly related to his 
head injury."  It was the physician's medical opinion that the 
Veteran was totally disabled as a result of a service-related 
injury.

In August 2000, the Veteran submitted an informal claim for TDIU.

In an August 2000 statement provided on his private practice 
letterhead, the VA neurologist who provided the April 1998 
statement noted the Veteran had been followed for a number of 
years with Parkinson's disease and that the Veteran dated the 
onset of symptoms following a head injury in 1952.  Since then, 
there had been a progressive increase in the amount of 
Parkinsonian symptoms.  It was also noted that because of 
Parkinsonism and the dizziness that had been with him since the 
head injury, he was unable to do any type of work at the present 
time.  There was disability not only from the Parkinsonian 
symptoms of slowness of movement, stiffness, and tremor, but also 
because of the dizziness that had persisted.

In a May 2003 VA medical opinion, the VA assistant chief of 
neurology again summarized the evidence of record and stated that 
dizziness had a temporal relationship to head trauma and as 
likely as not was caused by it.  It was noted that head trauma 
not infrequently resulted in dizziness which may be permanent.  
It was noted that the Veteran's Parkinson's disease symptoms were 
described as beginning some 40 years after the trauma.  While 
some long-term periods between trauma and movement disorders had 
been reported, they were rare and were associated with evidence 
of brain injury in the appropriate areas on scans (such as areas 
of atrophy or old infarction).  The Veteran's CT and MRI scans 
had not shown this.  In pertinent part, the neurologist found it 
was at least as likely as not that the Veteran had chronic 
dizziness related to the head trauma in 1952, but that his 
Parkinson's disease was not related to that trauma.

In a May 2004 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the Veteran 
reported that "all" his service-connected disabilities 
prevented him from working.  He stated that he had completed high 
school and had last worked full time in January 1992 as a 
background investigator.  He had not sought employment since 
January 1992.

In correspondence dated in October 2005, the Veteran's family 
practice physician, Dr. R.H.P. reiterated his prior medical 
opinion that the Veteran was totally disabled as a result of a 
service-related injury.  It was noted that he had been seen for a 
complete physical and remained permanently and totally 
unemployable.

In an October 2005 statement, the Veteran's spouse described the 
Veteran's various physical problems, including those related to 
severe dizziness.

On VA neurological disorders examination in February 2006, the VA 
neurologist summarized the evidence of record and noted that he 
had previously examined the Veteran for these disorders.  
Physical examination revealed the Veteran was alert and 
cooperative with slightly hypophonic speech.  He was articulate, 
able to follow two-step commands, and oriented to all spheres 
except the exact date.  He was normocephalic and atraumatic 
without bruits.  As he sat in his chair he had a diminished 
facial expression that was symmetrically maintained with a 
resting jaw tremor and diminished eyelid-blinking frequency.  
There was a rest tremor in the left hand greater than the right 
and some cogwheel-type rigidity in the upper extremities.  
Neurological examination revealed normal cranial nerves.  
Cerebellar testing was slow, but on target.  There was a slight 
intention tremor.  Motor examination was grossly nonfocal.  
Sensation was intact to touch, temperature, and vibrations.  
Reflexes were approaching 2+ above the waist, trace to 1+ at the 
knees, and trace to absent at the ankles.  Toes were definitely 
downgoing.  There was no clonus or Hoffman's signs.  Transfers 
were taken slowly and he walked with an encumbered arm swing that 
was slow, careful, and cautious.  His toes and heels performance 
was fair, his independent leg standing was a little unsteady, and 
tandem was unsteady.  Romberg testing revealed minimal trunk 
sway.  The physician referred to a September 2005 CT scan that 
revealed no acute changes, physiological calcification in the 
bilateral ganglion regions.  The diagnosis was history of 
concussive head injury.  It was the examiner's opinion that the 
Veteran's chronic dizziness was related to his head injury in 
1952, but that his Parkinson's disease was not likely related to 
the head trauma in 1952.

A March 2007 Board decision denied an initial rating in excess of 
10 percent for the residuals of a closed head injury, entitlement 
to a TDIU, and service connection for Parkinson's disease.  The 
Veteran appealed the first two issues.  The Board determination 
denying entitlement to service connection for Parkinson's 
disease, claimed as secondary to a closed head injury, was not 
contested on appeal and became final.

Pursuant to a Joint Motion for Partial Remand, the Court, in its 
August 2008 order, found error in the Board's March 2007 
decision.  It was noted that the Board had failed to ensure 
compliance with the instructions of a September 2005 remand.  
Those instructions had requested that a medical opinion be 
obtained and that the examiner review the claims file, elicit a 
complete history from the appellant, specifically identify all 
neurological manifestations directly attributable to the closed 
head injury, specifically identify whether the appellant suffered 
from multi-infarct dementia due to his closed head injury, 
identify any purely neurological symptoms attributable to the 
service-connected disability, and provide an opinion regarding 
the impact of residuals of the head injury on the appellant's 
ability to work.

In correspondence dated in January 2009 the Veteran's private 
physician, Dr. R.H.P., reported that the Veteran's head injury in 
service had progressed steadily to the point in 1992 of his not 
being able to work or drive an automobile.  No opinion was 
provided as to the degree to which the Veteran's nonservice-
connected Parkinson's disease contributed to his present 
impairment.

A June 2009 VA traumatic brain injury examination report notes 
the Veteran's complaints of constant positional-related vertigo.  
The examiner also noted that the Veteran's balance problems 
became worse with the progression of his Parkinson's disease.  CT 
scan revealed no new cerebral infarct or cranial bleed.  After 
reviewing the Veteran's claims file, eliciting a complete history 
from the Veteran, and examining the Veteran, the examiner noted 
diagnoses of traumatic brain injury (TBI), Parkinson's disease 
and cognitive decline.  The examiner stated that the Veteran had 
documented vestibular issues associated with the TBI and 
neurologic symptoms of bradykinesia associated with Parkinson's 
disease.  The examiner stated:

His cognitive decline has progressed and I 
am unable to state without resorting to 
were speculation whether he has multi-
infarct dementia and if so, if it is a 
result of the TBI or if the cognitive 
changes are a result of his Parkinson's 
disease.  He does have cognitive impairment 
that precludes employability since he is 
trained for polygraph work which requires a 
high level of cognitive functioning. . . . 
Since both disorders could have resulted in 
memory impairment and since there is no 
measurable way to determine which condition 
is responsible for his cognitive decline, 
it is difficult for this examiner to come 
to a conclusion without resorting to mere 
speculation.  

In a November 2009 rating decision, the Veteran was granted a 100 
percent rating for residuals of a closed head injury, effective 
from October 23, 2008 (the effective date of new regulations 
pertaining to the evaluation of traumatic brain injuries).



Increased Rating - Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155(West 2002); 38 C.F.R. § 4.1 (2009).

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

8045
Brain disease due to trauma

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 23, 
2008).

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events)
3
0
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication
1
0
A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9304 (2009)

Analysis

For the period prior to October 23, 2008, the Veteran's service-
connected residuals of a closed head injury were rated 10 percent 
disabling.  He was assigned the 10 percent rating under 
Diagnostic Code 9304 (dementia due to head trauma) pursuant to 
the guidelines under Diagnostic Code 8045.  Diagnostic Code 8045 
also provided that ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 were not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  

The Board notes that the rating criteria for Diagnostic Code 8045 
were recently revised effective October 23, 2008.  73 Fed. Reg. 
54693 (Sept. 23, 2008).  However, the announcement of the final 
regulation specifically states that the new criteria apply "to 
all applications for benefits received by VA on or after October 
23, 2008" (italics for emphasis added) and that a Veteran rated 
under the traumatic brain injury criteria in effect prior to that 
date may request review under the revised criteria.  As the 
Veteran has not requested such review and his claim for increase 
was received prior to October 23, 2008, it is not necessary for 
the Board to consider the criteria in effect from October 23, 
2008 in adjudicating his claim.

For the period prior to October 23, 2008, the Board finds the 
Veteran's service-connected residuals of a closed head injury 
were manifested by no more than subjective complaints of chronic 
dizziness.  Although the Veteran has asserted that this disorder 
is more severely disabling, he is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  VA regulation specifically prohibit 
any higher ratings for purely subjective complaints such as 
dizziness due to brain trauma when, as in this case, there is no 
evidence of multi-infarct dementia associated with brain trauma.  
The evidence dated prior to October 23, 2008 does not show that 
multi-infarct dementia associated with brain trauma was ever 
clinically diagnosed.  CT and MRI scans dated from 1989 to 2005 
were essentially normal.  (Although outside the period of 
consideration for this appeal, a June 2009 CT scan also revealed 
no new cerebral infarct or cranial bleed.)  The June 2009 VA 
examiner also opined, "I am unable to state without resorting to 
were speculation whether he has multi-infarct dementia and if so, 
if it is a result of the TBI or if the cognitive changes are a 
result of his Parkinson's disease."  Since the question cannot 
be determined without resorting to speculation, then it has not 
been proven to the level of equipoise.  See Chotta v. Peake, 
22 Vet. App. 80, 86 (2008) (Board may not award benefits when the 
award would be based upon pure speculation). 

The Veteran is not entitled to a rating higher than the currently 
assigned 10 percent under Diagnostic Code 8045 because the 
medical evidence of record does not show that multi-infarct 
dementia associated with brain trauma has ever been clinically 
diagnosed.  Consequently, prior to October 23, 2008, a rating 
evaluation in excess of 10 percent under Diagnostic Code 9304 is 
not warranted.  

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the Veteran's residuals of a closed head injury have 
not necessitated frequent periods of hospitalization.  The facts 
of this case do not present such an extraordinary disability 
picture such that the Board is required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008). 

TDIU - Law and Regulations

VA will grant a total evaluation for compensation purposes based 
on unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If there is only one such disability, it 
must be rated at 60 percent or more, and if there are two or more 
disabilities, at least one disability shall be rated at 40 
percent or more with sufficient additional disability to bring 
the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service- connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As 
Parkinson's disease is not service connected, the Board cannot 
consider the effects such disability had on the Veteran's 
employability.  

Analysis

Prior to October 23, 2008, the Veteran's sole service connected 
disability was residuals of a closed head injury, rated 10 
percent disabling.  Thus, the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) were not met.

Under the "subjective standard" of 38 C.F.R. § 4.16(b), the Board 
must determine whether the Veteran was unemployable due to his 
service-connected disability regardless of its rating.  The 
established VA policy is that "all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled."  Id.  However, in these cases, in order for the 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some circumstance which places 
the claimant in a different position from other veterans with the 
same rating.

The Board may not assign an extra-schedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because this 
section establishes a specific procedure requiring all claims 
under that provision to be referred to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension Service 
for initial decision.  Floyd v. Brown, 9 Vet. App. 95 (1996).  
However, the Board can consider the applicability of § 
3.321(b)(1) when the issue has been raised before the Board.  Id.  
Here, the Board finds that the evidence fails to show that prior 
to October 23, 2008, the Veteran's service-connected residuals of 
a closed head injury was so exceptional or unusual as to warrant 
referral to the Under Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  The record does not show frequent periods of 
hospitalization for the disability; and the evidence does not 
support a finding that the Veteran was demonstrably unable to 
obtain or maintain employment due to residuals of a closed head 
injury alone.  

Although there are medical statements of record asserting that 
the Veteran is totally unemployable as a result of his dizziness 
and Parkinson's disease, the persuasive evidence shows his 
service-connected disability was not so disabling as to render 
him unemployable prior to October 23, 2008.  There is no 
probative evidence indicating that, prior to his Parkinson's 
disease having become manifest, he was unemployable because of 
chronic dizziness.  The Board finds the July 2000 and October 
2005 opinions of Dr. R.H.P., which indicate that the Veteran had 
been unable to work since 1992 because of his service injury, are 
inconsistent with the other medical evidence of record.  In fact, 
in an April 1998 statement Dr. V.P.C. noted the Veteran's 
dizziness was more of a light-headed feeling.  The Board further 
finds the statements of the Veteran and his spouse that he had 
not worked since 1992 to be inconsistent with the contemporaneous 
report as to his retirement and self-employment provided on VA 
examination in August 1995.  Sufficient evidence to raise doubt 
as to the veracity of that report has not been provided.

Accordingly, the preponderance of the evidence is against the 
claim seeking TDIU prior to October 23, 2008.


ORDER

Entitlement to an initial rating in excess of 10 percent for the 
residuals of a closed head injury prior to October 23, 2008, is 
denied.

Entitlement to TDIU prior to October 23, 2008, is denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


